          Case 3:18-cv-04637-JD Document 65 Filed 10/11/18 Page 1 of 3



 1    BITA RAHEBI (CA SBN 209351)
      BRahebi@mofo.com
 2    ROSE S. LEE (CA SBN 294658)
      RoseLee@mofo.com
 3    MORRISON & FOERSTER LLP
      707 Wilshire Boulevard
 4    Los Angeles, California 90017-3543
      Telephone: 213.892.5200
 5    Facsimile: 213.892.5454

 6    RICHARD S.J. HUNG (CA SBN 197425)
      RHung@mofo.com
 7    MORRISON & FOERSTER LLP
      425 Market Street
 8    San Francisco, California 94105-2482
      Telephone: 415.268.7000
 9    Facsimile: 415.268.7522

10    Attorneys for Defendant
      APPLE INC.
11

12                                UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14

15    UUSI, LLC,                                         Case No.     18-cv-04637-JD

16                          Plaintiff,                   APPLE INC.’S REPLY IN SUPPORT
                                                         OF MOTION FOR ORDER
17           v.                                          REQUIRING PLAINTIFF TO
                                                         IDENTIFY ASSERTED CLAIMS
18    APPLE INC.,                                        PURSUANT TO PATENT LOCAL
                                                         RULE 3-1(A) AND RENEWED
19                          Defendant.                   MOTION TO STAY

20                                                       Date:         October 25, 2018
                                                         Time:         10:00 a.m.
21                                                       Courtroom:    11, 19th Floor
                                                         Judge:        Hon. James Donato
22

23

24

25

26

27
28
     APPLE’S REPLY ISO MTN FOR ORDER REQUIRING PLAINTIFF TO IDENTIFY ASSERTED CLAIMS AND RENEWED
     MOTION TO STAY                                                                                1
     CASE NO. 18-CV-04637-JD
      la-1398801
            Case 3:18-cv-04637-JD Document 65 Filed 10/11/18 Page 2 of 3



 1    I.      INTRODUCTION

 2            As Nartron’s opposition confirms, the only remaining disputed issue is whether Nartron

 3    should disclose all of its asserted claims before this case is stayed through at least Samsung’s

 4    appeal. Tellingly, however, Nartron does not dispute that there is good reason to require

 5    this. Nartron’s prompt identification of all asserted claims will help to focus Apple’s anticipated

 6    IPR proceedings before the PTAB, which in turn will narrow the issues for the Court’s

 7    subsequent consideration and thereby aid judicial economy. Equally tellingly, Nartron articulates

 8    no reason for why it cannot identify its asserted claims now—nor any excuse for why it has not

 9    already done so. As this case has been pending for more than 10 months, Apple would have

10    received this disclosure months ago if Nartron had filed this action in this District as it should

11    have. The Court should order Nartron to disclose all its asserted claims by November 1, 2018.

12    II.     ARGUMENT

13            Nartron agrees that a stay is appropriate through Samsung’s appeal, but opposes Apple’s

14    motion on the grounds that it does not want to identify its asserted claims before the entry of the

15    stay.1 Nartron complains it would be “unfair” to order Nartron to comply with Patent Local

16    Rule 3-1 and “excuse Apple from its obligations under the Patent Local Rules.” (See Opp. at

17    2.) But this is straw man argument: Apple is not seeking full infringement contentions under

18    Patent Local Rule 3-1. Instead, Apple asks only that Nartron comply with subpart (a) by

19    identifying which of the 114 claims in the patent-in-suit are asserted. Apple makes this request

20    because its one-year deadline to petition for IPR is rapidly approaching. Nartron does not explain

21    how making this disclosure could possibly burden it, when nearly a year of litigation has lapsed.

22            On the other hand, Nartron’s refusal to identify all asserted claims would both

23    (i) prejudice Apple, and (ii) thwart the judicial economy that would result from IPRs focused on

24            1
               Nartron complains that Apple’s renewed request to a stay was not properly noticed. The
      parties had fully briefed the issue of a stay while in the Eastern District of Michigan. (ECF Nos.
25    28-30, 42.) It was not ruled upon prior to transfer. In any case, Apple’s requests for identification
      of claims and renewing its request for a stay comes on 35-days’ notice.
26           Apple believes that the case should be stayed through the conclusion of the IPR
      proceedings brought by Samsung. Nartron offers no explanation why a stay should expire in the
27    event that the Federal Circuit remands to the Patent Trial and Appeal Board. That would be all
      the more reason to continue the stay.
28
     APPLE’S REPLY ISO MTN FOR ORDER REQUIRING PLAINTIFF TO IDENTIFY ASSERTED CLAIMS AND RENEWED
     MOTION TO STAY                                                                                           2
     CASE NO. 18-CV-04637-JD
      la-1398801
             Case 3:18-cv-04637-JD Document 65 Filed 10/11/18 Page 3 of 3



 1    the specific asserted claims in this case. Contrary to Nartron’s claim, this prejudice is not of

 2    “Apple’s own doing.” (Opp. at 2.) Apple has asked Nartron to disclose its asserted claims at

 3    every available juncture.

 4             For example, at the initial Rule 26(f) conference after Nartron filed this case in the Eastern

 5    District of Michigan, Apple proposed that the parties follow this District’s Patent Local

 6    Rules. Nartron initially agreed, and this would have obligated it to provide its full infringement

 7    contentions under Patent Rule 3-1 by April 2018. (ECF No. 20 at 4.) But Nartron reneged on its

 8    agreement shortly thereafter. Instead, it disclosed only two claims under Judge Cohn’s “paradigm

 9    claims” procedure and reserved the right to assert additional claims in the future. (See ECF

10    No. 37.) Even now, Nartron provides only the non-committal statement that it does not

11    “expect to assert any claims that were not at issue in the Samsung IPR.” (Opp. at 2 (emphasis

12    added)). Nartron’s stated “expectation” falls far short of a full identification of claims under

13    Patent Rule 3-1(a) — and does not prevent it from asserting additional claims as soon as Apple

14    files its IPRs.

15    III.     CONCLUSION
16             The requested Patent Rule 3-1(a) disclosure will promote efficiency in this action and in

17    Apple’s anticipated IPR proceedings, as the Patent Trial and Appeal Board will be able to address

18    all of the asserted claims. Apple asks that the Court order Nartron to identify each allegedly

19    infringed claim of the patent-in-suit under Patent Local Rule 3-1(a) by November 1, 2018 and

20    then stay the case through the conclusion of the Samsung IPR proceedings.

21    Dated: October 11, 2018                         BITA RAHEBI
                                                      RICHARD S.J. HUNG
22                                                    ROSE S. LEE
                                                      MORRISON & FOERSTER LLP
23

24
                                                      By: /s/ Bita Rahebi
25                                                          BITA RAHEBI
26                                                           Attorneys for Defendant
                                                             APPLE INC.
27
28

     APPLE’S REPLY ISO MTN FOR ORDER REQUIRING PLAINTIFF TO IDENTIFY ASSERTED CLAIMS AND RENEWED
     MOTION TO STAY
                                                                                                            3
      la-1398801
